Beck, J.
1. Under the evidence in the record the court below was authorized to find that the acts of the defendant complained of amounted to a public nuisance, and there was no abuse of discretion in granting an injunction to restrain a continuance of the same.
2. A court of equity lias jurisdiction, at the instance of the solicitor-general, to restrain, by injunction, the continuance of a public nuisance. City Council v. Reynolds, 122 Ga. 754 (50 S. E. 998, 69 L. R. A. 564, 106 Am. St. R. 147).

Judgment affirmed.


All the Justices concur.